BUTZNER, Circuit Judge,
concurring:
In Franklin v. Shields, 569 F.2d 784, 800 (4th Cir. 1978) (en banc), the court held— contrary to the conclusion reached by the panel, 569 F.2d at 794-95—that a prisoner was not entitled to have access to his files. In Greenholtz v. Nebraska, 442 U.S. 1, 15 n.7, 99 S.Ct. 2100, 2108 n.7, 60 L.Ed.2d 668 (1979), the Court noted that the question of access to files had not been raised. Consequently, I conclude that the en banc decision of Franklin v. Shields dictates affirmance of this appeal.